    Case 4:18-cv-00902-A Document 1 Filed 11/02/18         Page 1 of 60 PageID 1



                IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF TEXAS
                            FORT WORTH DIVISION

DIAMONDBACK INDUSTRIES, INC.,     §
                                  §
     Plaintiff,                   §
                                  §
v.                                §                    CASE NO. ___________________
                                  §
REPEAT PRECISION, LLC; NCS        §
MULTISTAGE, LLC; NCS MULTISTAGE §
HOLDINGS, INC.; RJ MACHINE        §
COMPANY, INC.; GARY MARTIN,       §
GRANT MARTIN; ROBERT NIPPER;
KINGDOM DOWNHOLE TOOLS, LLC,
TREA H. BAKER; and JUSTICE BAKER,

       Defendants.



                             ORIGINAL COMPLAINT

TO THE HONORABLE COURT:

       Now comes, Diamondback Industries, Inc. (“Plaintiff” or “Diamondback”) and files

this Original Complaint against Repeat Precision, LLC (“R-P”), NCS Multistage, LLC

(“NCSM”), NCS Multistage Holdings, Inc. (“NCS M-H”), Gary Martin (“Ga. Martin”),

Grant Martin (“Gr. Martin”), Robert Nipper (“Nipper”), Kingdom Downhole Tools LLC

(“Kingdom”), Trea Baker (“T. Baker”), and Justice Baker (“J. Baker”), collectively

(“Defendants”), and would show the Court as follows:

                                 Summary of Action

       This is an action for trade secret misappropriation under 18 U.S.C. § 1836, and

includes additional claims of trade secret misappropriation under the Tex. Civ. Prac. &

ORIGINAL COMPLAINT - 1
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 2 of 60 PageID 2



Rem. Code § 143A.001, et seq., violation of the Computer Fraud and Abuse Act (18 U.S.C.

§ 1030) as well as common law claims for fraud, tortious interference with prospective

business relations, breach of contract, fraudulent inducement, and fraudulent concealment.

Through a protracted and calculated effort, Defendants targeted Diamondback’s business

to raid its intellectual property, including patents and trade secrets to exclude Diamondback

from the setting tool market. The “R-P Defendants,” which include R-P, Ga. Martin, and

Gr. Martin, and the “NCS Defendants,” which include NCS M-H, NCSM, and Nipper,

used deception, misrepresentation, and betrayal of trust to gain access to Diamondback’s

trade secrets, and then used those trade secrets in violation of at least two confidentiality

agreements to compete directly with Diamondback.

       R-P Targets Diamondback

       Diamondback, which is owned by its president and majority shareholder, Derrek

Drury (“Drury”), is a company engaged in the development, manufacture, and sale of oil

and natural gas well-completion products, including, without limitation, setting tools,

power charges, and igniters. Diamondback is also the assignee of U.S. Patent No.

9,810,035 (the “’035 Patent”), titled “Disposable Setting Tool,” which issued on November

7, 2017. (U.S. Patent No. 9,810,035, Nov. 7, 2017, Exh. 2, Appx. 009 - 20), which names

Drury as one of its inventors. In early 2018, Diamondback was approached by Defendant

Ga. Martin, purportedly as the owner of Defendant R-P, to Discuss the possibility of R-P

licensing the ’035 Patent from Diamondback. The parties entered into a Mutual

Confidentiality Agreement on February 16, 2018, in furtherance of Ga. Martin’s


ORIGINAL COMPLAINT - 2
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18              Page 3 of 60 PageID 3



discussions with Drury regarding licensing and potential acquisition of Diamondback.

(Mutual Confidentiality Agreement, February 25, 2018, Exh. 3, Appx. 021 – 25).

Subsequently, R-P sought and received an exclusive right and license to make, have made,

use, offer to sell, import, and export products that fall within the scope of the claims of the

’035 Patent (the “Patent License”). (Patent License, March 16, 2018, Exh. 4, § 2, Appx.

029). Ga. Martin initially proposed the Patent License as part of a promise to expand the

production capacity of the licensed products, and includes a confidentiality clause. (See id.,

§ 8). In order to entice Diamondback to enter into the exclusive Patent License, R-P and

its owner, Ga. Martin, repeatedly promised Diamondback that R-P’s ultimate goal was to

acquire Diamondback, and that the Patent License was a necessary step for R-P to secure

the funding necessary for the acquisition. (Declaration of Derrek Drury in Support of

Original Complaint (“Drury Decl.”), Ex. 1, ¶ 4, Appx. 003). Additionally, on March 9,

2018, through a text message, Ga. Martin informed Drury that Defendant Nipper (with no

mention of NCSM or NCS M-H) was a fifty-percent (50%) partner in Repeat Precision.

(Text Message from Ga. Martin to Drury, March 9, 2018, Exh. 5, Appx. 073 -74 (filed

under seal)). Consistent with Ga. Martin’s prior representations, on or about April 12, 2018,

Ga. Martin offered Drury $100,000,000.00 to purchase Diamondback. (Drury Decl., Exh.

1, ¶ 5, Appx. 003 – 4).

       Thereafter, in continued, but what turned out be disingenuous efforts to purchase or

otherwise acquire Diamondback, R-P sought an amendment to the Patent License that

amended the definition of “License Products” and added a “Right of First Refusal” in the


ORIGINAL COMPLAINT - 3
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 4 of 60 PageID 4



event Diamondback entered into discussions with a third party regarding acquisition or an

asset sale. During the period after the Patent License was executed, Diamondback entered

discussions with a company unrelated to Defendants to sell Diamondback. Ga. Martin

sought the “Amendment to Patent License Agreement and Right of First Refusal

Agreement,” which has an effective date as May 30, 2018, to prevent Drury from selling

Diamondback to this other company. (Amended Patent License, Exh. 6, Appx. 231 – 235).

To obtain Diamondback’s consent to amend the Patent License to include a different

definition of “Licensed Products” and a “Right of First Refusal,” Defendant Ga. Martin

promised Diamondback that R-P would ramp up tooling for the production of Licensed

Products for broad distribution, and increased its offer to purchase Diamondback to

$170,000,000.00. (Drury Decl.. Exh. 1, ¶6, Appx. 004).

       During these continued discussions with R-P regarding R-P’s stated intent to acquire

Diamondback, R-P concealed the fact that R-P was jointly owned by RJ Machine Co. (Ga.

Martin’s Company) and Defendant NCS M-H. However, and to continue discussions, R-

P and Ga. Martin finally disclosed fully for the first time, on June 13, 2018, the extent of

NCS M-H’s involvement, including that NCS M-H was actually the real-party in interest

for R-P, but only in the form of a draft “Project ‘Power’ Term Sheet” or “Letter of Intent”)

proffered by Ga. Martin, that listed NCS M-H as the acquiring party. . (Draft LOI, Exh. 7,

Appx. 236 – 239). On June 27, 2018, Diamondback and Defendant NCSM, a subsidiary

of NCS M-H, agreed to a final version of the Letter of Intent (“LOI”) for “Project Power”




ORIGINAL COMPLAINT - 4
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 5 of 60 PageID 5



dated June 27, 2018, purportedly for the purpose of evaluating the purchase and/or

acquisition of Diamondback. (Executed LOI, Exh. 21, Appx. 274 – 279).

       As part of the due diligence process, two R-P representatives from R-P (including

Gr. Martin) along with several NCS personnel came to Fort Worth to meet in person with

Drury. Marty Stormquist from NCS attended via telephone. During that meeting, which

all parties acknowledged was governed by the Confidentiality clause of the Patent

Agreement between R-P and Diamondback, the NCS and R-P representatives questioned

Drury extensively about Diamondback’s customers, purportedly as part of the due

diligence process. Thereafter, on July 12, 2018, Diamondback set up a virtual secure data

room for “Project Power” that included highly confidential and trade secret information

and materials that were to be provided to NCSM and R-P for the purposes of evaluating

the purchase and/or acquisition of Diamondback. (Drury Decl., Ex. 1, ¶ 8 , Appx. 005 – 6,

Excel Spreadsheet, Project Power Project Report, Exh. 9, Appx. 247). NCS M-H also

entered into a Mutual Confidentiality Agreement (“MCA”) with Diamondback on July 25,

2018, which provided, inter alia, that NCSM and R-P, would keep all information and

materials discovered during the evaluation of the potential acquisition of Diamondback

confidential. (Executed MCA, Exh. 8, Appx. 240 – 245). NCSM and R-P personnel were

granted access beginning on or about July 26, 2018, the day after the MCA was signed.

Virtually all of the information and materials provided to NCS M-H, NCSM, and R-P

through access to the secure data room were trade secrets, including the sales numbers and

contacts that Diamondback relied upon for its sales of well completion products to


ORIGINAL COMPLAINT - 5
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18              Page 6 of 60 PageID 6



Diamondback’s largest customer, “Company A”. (Drury Decl., Ex. 1, ¶9, Appx. 006 – 7

(redacted)). It was clear from the initial meeting on July 5, 2018, that prior to that meeting,

neither the R-P Defendants nor the NCS Defendants were even aware that Company A was

in the setting tool market as a customer, much less a large customer of Diamondback.

       After NCS M-H and its subsidiaries NCSM and R-P accessed Diamondback’s trade

secret customer and sales information, NCS M-H informed Diamondback that it would no

longer pursue acquisition of Diamondback. NCS M-H’s decision to cease its efforts to

acquire Diamondback was memorialized in a letter from Diamondback’s then-counsel to

NCS M-H’s Chief Financial Officer, Ryan Hummer, on August 29, 2018. (Letter from

John Harenza to Ryan Hummer, August 29, 2018, Exh. 10, Appx. 248 – 51).

       After NCS M-H obtained Diamondback’s trade secret customer and sales

information, NCS M-H contacted Company A’s representatives directly, as evidenced by

Ga. Martin’s text message response to Drury’s text message on August 2, 2018:




(Text Msg. from Ga. Martin to Drury, Aug. 2, 2018, Exh. 11, Appx. 253 – 55 (filed under

seal)). Upon learning of NCS M-H’s unauthorized use of Diamondback’s trade secrets,

Diamondback met with Company A’s representatives in person to ascertain the extent of

ORIGINAL COMPLAINT - 6
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 7 of 60 PageID 7



NCS M-H’s interference with Diamondback’s business. (Drury Decl. Ex. 1, ¶ 9, Appx.

006 – 7).

       Thereafter, NCSM informed Diamondback that it would agree that it would amend

the Amended Patent License to remove the “Right of First Refusal” provision, apparently

believing that it could steal Diamondback’s largest customer and force Diamondback out

of the setting tool market. (Email from Robert Nipper to Derrek Drury, Sept. 11, 2018,

Exh. 12, Appx. 257 – 59). After Diamondback met with Company A’s representative,

Company A ceased negotiations with NCS M-H, NCSM, and R-P. But thereafter, R-P

refused to remove the Right of First Removal Provision from the Amended Patent License.

(Drury Decl. ¶ 9, Appx. 006 – 7 ).

       Involvement of Kingdom, Trea Baker and Justice Baker

       In March of 2018, Diamondback learned that one of its employees, Trea Baker, Vice

President of Operations, had, without authorization, stolen trade secrets and highly

confidential information in the form of technical specifications for Diamondback’s setting

tool technology in an effort to compete directly against Diamondback. Before Baker’s

termination, he had authorization to access Diamondback’s confidential and trade secret

information in for the sole purpose of performing his duties and responsibilities to




ORIGINAL COMPLAINT - 7
     Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 8 of 60 PageID 8



Diamondback, but not for his own personal benefit. Drury informed Defendant Ga. Martin

of T. Baker’s dismissal on March 26, 2018, via text message:




(Text Msg. Between Drury and Ga. Martin, March 26, 2018, Exh. 5, Appx. 091 (filed under

seal)).

          On April 12, 2018, Drury captured an email that Justice Baker mistakenly sent to T.

Baker’s Diamondback email account, which Drury was monitoring after T. Baker’s

termination for inappropriate workplace conduct. In that email, J. Baker had attempted to

send T. Baker detailed technical specifications of Diamondback tools and products. When

confronted, J. Baker admitted that he was “stealing” Diamondback’s information. After

the Bakers’ termination, T. Baker and J. Baker formed Kingdom Downhole Tools LLC,

and have created marketing materials utilizing Diamondback’s proprietary trade secrets

and highly confidential information. Additionally, Ga. Martin admitted to Diamondback

that R-P and NCS M-H paid T. Baker over a period of approximately six weeks, including

his health insurance, for what Ga. Martin called “consulting.” Upon information and belief,

Ga. Martin was paying T. Baker for Diamondback’s proprietary trade secret and

confidential information and materials.




ORIGINAL COMPLAINT - 8
    Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 9 of 60 PageID 9



       On October 4, 2018, R-P’s representative Ga. Martin conducted a telephone

conversation with Diamondback’s Derrek Drury, during which R-P informed

Diamondback that it “owned” the subject matter of the ’035 Patent, that R-P would never

purchase or acquire Diamondback, and that there was nothing that Diamondback could do

about it. (Drury Decl., Ex. 1, ¶ 10, Appx. 007).

       Through the facts as summarized above, it is clear that R-P and its owner Ga. Martin,

NCS M-H and NCSM, with their owner Defendant Nipper, have engaged in fraudulent and

illegal conduct. First, R-P fraudulently induced Diamondback to enter into the Patent

License without disclosing to Diamondback that it could not act without NCS M-H’s

approval and authority, much less that R-P was controlled by NCS M-H. Second, R-P

promised to Diamondback that it would itself provide a more robust offer to acquire

Diamondback in exchange for a broadened definition of “Licensed Products” and the

inclusion of the “Right of First Refusal” in the Amended Patent License. Third, only after

R-P obtained the amendment to the Patent License did R-P disclose to Diamondback that

its co-owner/parent company, NCS M-H was necessary to pursue acquisition and/or

purchase of Diamondback. Fourth, NCS M-H entered into the Letter of Intent with the

sole purpose to access Diamondback’s proprietary customer and sales trade secrets in an

effort to steal Diamondback’s largest customer and then force Diamondback out of the

setting tool market.

       Defendants R-P, NCSM, NCS M-H, Ga. Martin, Gr. Martin, Nipper, T. Baker and

J. Baker have engaged in concerted activity to steal Diamondback’s trade secrets,


ORIGINAL COMPLAINT - 9
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 10 of 60 PageID 10



perpetrate a fraud on Diamondback to induce Diamondback’s agreement to the Patent

License, the Amended Patent License, and to provide access to Diamondback’s trade

secrets under the false pretense of acquiring and/or purchasing Diamondback.

Additionally, NCS M-H and its co-defendants tortiously interfered with Diamondback’s

prospective business relationship with Company A. R-P’s actions in concert with its co-

Defendants has resulted in the breach of the Patent License’s “Confidentiality Provision,”

the July 25, 2018, Confidentiality Agreement, and render the Patent License void.

Additionally, Defendants’ conduct represents a violation of the Securities Act of 1934 (15

U.S.C. § 78j & 17 C.F.R. § 240.10b-5) because the fraud committed by Defendants was

based on false representations regarding the R-P Defendants and the NCS Defendants

acquiring the equity interests of Diamondback.


   I.        PARTIES

        1.     Diamondback is a Texas corporation with its headquarters and principal

place of business located at 3824 Williamson Road, Crowley, TX 76036.

        2.     Defendant Repeat Precision, LLC is a Texas limited liability company with

a principal place of business at 130 Northridge Road, Marble Falls, Texas, 78654, and may

be served through its registered agent, NCS Multistage, LLC, c/o General Counsel, 19450

State Highway 249, Suite 200, Houston, Texas 77070.

        3.     Defendant NCS Multistage Holdings, Inc. is a Delaware corporation with a

principal place of business at 19450 Sate Highway 249, Suite 200, Houston, Texas 77070.

NCS Multistage Holdings, Inc. does not have a registered agent for service in the State of


ORIGINAL COMPLAINT - 10
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 11 of 60 PageID 11



Texas, and therefore may be served at its principal place of business pursuant to the Federal

Rules of Civil Procedure, or by service on the Texas Secretary of State pursuant to the

Texas Long Arm Statute.

       4.     Defendant NCS Multistage, LLC is a Texas limited liability company with a

principal place of business at 19450 Sate Highway 249, Suite 200, Houston, Texas 77070,

and may be served through its registered agent, Corporation Service Company, 211 E. 7 th

Street, Suite 620, Austin, Texas 78701.

       5.     Defendant Kingdom Downhole Tools LLC is a Texas limited liability

company with a principal place of business at 3136 Meandering Way, Granbury, Hood

County, Texas 76049, and may be served through its registered agent, United States

Corporation Agents, Inc., 9900 Spectrum Drive, Austin, Texas 78717.

       6.     Defendant Gary Martin is an individual residing, upon information and

belief, in Marble Falls, Burnet County,Texas, and may be served personally where he may

be found, pursuant to the Federal Rules of Civil Procedure.

       7.     Defendant Grant Martin is an individual residing, upon information and

belief, in Marble Falls, Burnet County, Texas and may be served personally where he may

be found, pursuant to the Federal Rules of Civil Procedure.

       8.     Defendant Robert Nipper is an individual residing, upon information and

belief, in Houston, Harris County, Texas and may be served personally where he may be

found, pursuant to the Federal Rules of Civil Procedure.




ORIGINAL COMPLAINT - 11
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18              Page 12 of 60 PageID 12



         9.      Defendant Trea H. Baker is an individual residing in Granbury, Johnson

County, Texas and may be served personally where he may be found, pursuant to the

Federal Rules of Civil Procedure.

         10.     Defendant Justice Baker is an individual residing in Granbury, Johnson

County, Texas and may be served personally where he may be found, pursuant to the

Federal Rules of Civil Procedure.

   II.         JURISDICTION AND VENUE

         11.     This is an action for trade secret misappropriation arising under Title 18 of

the United States Code, as well as various claims under the laws of the State of Texas.

         12.     This Court has original jurisdiction under 18 U.S.C. § 1836(c), and

Supplemental Jurisdiction of Plaintiff’s claims under Texas Law pursuant to 28 U.S.C. §

1367.

         13.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b), (c), (d)

and/or 1400(b). On information and belief, Defendants conduct business in this District,

the claims alleged in this Complaint arise in this District, and at least some of the acts of

misappropriation, fraud, fraudulent inducement, fraudulent concealment, breach of

contract, and tortious interference have taken place and are continuing to take place in this

District.

         14.     Defendants are subject to this Court’s general and specific personal

jurisdiction because Defendants have sufficient minimum contacts within the State of

Texas and this District, pursuant to due process and/or the Texas Long Arm Statute because

Defendants purposefully avail themselves of the privileges of conducting business in the

ORIGINAL COMPLAINT - 12
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 13 of 60 PageID 13



State of Texas and in this District, because Defendants are in the process of establishing a

competing enterprise, which is in the State of Texas, and based on fraudulent activities and

breaches of contracts entered into in this District, and because Plaintiff’s causes of action

arise directly from Defendants’ business transactions and other activities in the State of

Texas and in this District. Additionally, Defendants are subject to this Court’s jurisdiction

because the Patent License requires that it be construed under the laws of the State of Texas,

and was at least partially executed in this District. All of the claims herein are inextricably

intertwined with the claims under 18 U.S.C. § 1836, et seq., which are under the original

jurisdiction of the Federal Courts of the United States and specifically are subject to the

jurisdiction in the Northern District of Texas. Finally, because Defendants have committed

acts of misappropriation in the Northern District of Texas, jurisdiction and venue are proper

in this district.

        15.     The subjects of the misappropriation include the customer sales and volume

information, which are the trade secrets and confidential information provided in the secure

data room under the LOI that Defendants entered into under false pretenses or as the result

of fraudulent conduct by the Defendants. Additionally, other confidential and trade secret

information obtained, upon information and belief, by Defendants through Plaintiff’s

former employee Trea H. Baker (“T. Baker”), was also misappropriated. Additionally, the

trade secrets Defendants have misappropriated relate directly to products sold by Plaintiff

in interstate commerce.




ORIGINAL COMPLAINT - 13
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 14 of 60 PageID 14



   III.      BACKGROUND FACTS

       16.     The allegations set forth in paragraphs 1 – 15 and the Summary of Action are

incorporated into the foregoing.

       17.     Diamondback was founded by Derrek Drury (“Drury”) on July 12, 1999, and

has become a leading source of setting tool and explosive setting tool technology in the

drilling industry.

       18.     As part of its technology development, Diamondback’s owner and former

employees Jimmy L. Carr (deceased) and Trea H. Baker (terminated) developed a

disposable setting tool that resulted in the ’035 Patent. The ’035 Patent issued on

November 7, 2017.

       19.     Shortly after the ’035 Patent issued, on February 7, 2018, Clint Mickey

(“Mickey”), R-P’s Product Line Manager, contacted defendant T. Baker via telephone, to

inquire as to whether Diamondback was interested in licensing the ’035 Patent. T. Baker

followed up with an email to T. Baker and Drury referencing the call, and inviting Drury

to contact Ga. Martin directly. (Email from T. Baker to Ga. Martin, Feb. 8, 2018, Exh. 14,

Appx. 261 – 63).

       20.     On February 8, 2018, Drury responded to a follow-up email from T. Baker,

stating that Diamondback would “not be licensing the product,” but was thinking about”

R-P’s proposal. (Id.).

       21.     Also on February 8, 2018, Drury called Ga. Martin to discuss R-P’s proposal.

During that call Ga. Martin averred that he owned a company called “Repeat Precision,”

discussed R-P’s international manufacturing capabilities, and discussed his company’s

ORIGINAL COMPLAINT - 14
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 15 of 60 PageID 15



composite frac plugs, which are marketed under the name “Purple Seal.” During the call,

Ga. Martin proposed coming to Diamondback’s facility in Crowley, Texas, which Drury

accepted, ostensibly to discuss a mutually beneficial business arrangement.

       22.    On February 16, Diamondback and R-P entered into a Mutual Confidentiality

and Non-Disclosure Agreement. (Exh. 3, Appx. 021 – 25).

       23.    On February 19, 2018, Ga. Martin, Gr. Martin, and Mickey visited

Diamondback’s Crowley headquarters, and met with Drury, T. Baker, and J. Baker. At the

meeting Ga. Martin led off the meeting by explaining that R-P had begun the development

of a “short disposable setting tool” in November 2017, and immediately stopped

development after he discovered that Diamondback was the assignee on the ’035 Patent,

which led to the emails and telephone calls on February 7th and 8th, respectively.

       24.    Also at the February 19, 2018, meeting, Ga. Martin proposed a deal through

which R-P would manufacture the setting tools in its Mexico facility, would label all sales

materials and packaging with Diamondback’s brand, but promised that R-P would not

manufacture power charges.       During this initial face-to-face meeting, Ga. Martin

accentuated the benefit to Diamondback through partnering with R-P to leverage R-P’s

manufacturing capabilities. Ga. Martin also represented to Drury that R-P could easily

design around Diamondback’s ’035 Patent.

       25.    Ultimately, Drury committed to a license arrangement based on Ga. Martin’s

representation of his company’s (R-P’s) manufacturing capabilities, R-P-s threat to design

around the ’035 Patent, R-P’s promise to sell all tools under the license with Diamondback



ORIGINAL COMPLAINT - 15
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 16 of 60 PageID 16



power charges and igniters, the prospect of a substantial near-term market presence of

Diamondback’s patented setting tool with Diamondback’s power charges and igniters.

       26.    .   On March 16, 2018, R-P and Diamondback entered into the Patent

Agreement, which includes a grant clause that reads “[Diamondback] hereby grants to

[Repeat Precision] and its Affiliates during the Term an exclusive right and license under

the Licensed Patents to make, have made, use, offer to sell, sell, import or export Licensed

Products….” (Exh. 4, ¶ 2, Appx. 029). At the time of the Patent Agreement, neither Ga.

Martin, nor any other representative of R-P had disclosed to Diamondback that anyone

other than Ga. Martin and Robert Nipper were the owners of R-P. Had Drury known that

R-P was controlled by NCS M-H, a publicly traded holding company backed by large

international investors, he would never have agreed to the terms of the Patent License.

       27.    The Patent Agreement defines “Confidential Information: as follows:




(Exh. 4, ¶ 1, Appx. 27).

       28.    The Patent Agreement also includes a confidentiality clause, which states as

follows:



ORIGINAL COMPLAINT - 16
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18        Page 17 of 60 PageID 17




(Id., ¶ 8.1, Appx. 032 – 33).

       29.      On or about March 22, 2018, Drury became aware of a personal conduct

issue related to Defendant T. Baker, which led to his termination from Diamondback.

(Disciplinary Action Report to T. Baker, March 22, 2018, Exh. 15, Appx. 264 – 66 (filed

under seal)).

       30.      On March 28, 2018, Drury sent a subsequent email to the leadership of

Diamondback, reiterating that it was unlawful to take any proprietary materials from

Diamondback. J. Baker was included on that email:




ORIGINAL COMPLAINT - 17
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 18 of 60 PageID 18




(Email to Diamondback Personnel, March 28, 2018, Exh. 16, Appx. 267 – 68).

       31.    On or about April 12, 2018, Drury discovered that J. Baker was sending

emails to T. Baker that included trade secrets. J. Baker was terminated immediately.

(Termination Notice of J. Baker, April 12, 2018, Exh. 17, Appx. 269 – 70).

       32.    At the time of his termination, J. Baker admitted to “stealing”

Diamondback’s proprietary information, including knowing that it was “wrong.” Less than

two weeks after J. Baker was terminated, Diamondback received a document created on

April 22, 2018 called “Kingdom Downhole Tools – Executive Summary.” This document

states clearly that it “contains confidential, trade-secret information,” and states that

Kingdom has “expertise in automation of Power Charge manufacturing and perfecting the

one-run tool design.” (Exh. 25, App. 334 (filed under seal)). Both J. Baker and T. Baker

are listed as managing members of Kingdome Downhole Tools, LLC, an entity formed on

June 18, 2018. Any trade secret information in the possession of Kingdom, J. Baker, and/or

T. Baker is, upon information and belief, the trade secret and/or highly confidential

information of Diamondback.

ORIGINAL COMPLAINT - 18
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 19 of 60 PageID 19



       33.    On or about April 12, 2018, Ga. Martin offered to purchase Diamondback

through R-P for $100,000,000.00, which Ga. Martin stated he could “pay in cash.”

       34.    Drury rejected Ga. Martin’s offer to purchase Diamondback, stating that he

believed the value of the company well above $200,000,000.00. At this point, Ga. Martin

disclosed, for the first time, that Advent International and Robert Nipper were “investors”

in R-P, and that R-P required their approval to enter into any further discussions regarding

acquisition of Diamondback.      At this point, Ga. Martin still had not discussed any

involvement by Defendants NCSM or NCS M-H. (See Drury Decl., Exh. 1, ¶ 7, Appx.

004 – 5 (filed under seal)).

       35.    After the rejection of the R-P offer, Diamondback entered into negotiations

with another company (“Company B”) for the sale of Diamondback for approximately

$170,000,000.00. When Drury was about to sign a letter of intent with Company B, on

May 23, 2018, Ga. Martin reemerged, stating that the “hand cuffs were off” from his

investors, and that he had approval to offer $170,000,000.00 to $180,000,000.00 for the

purchase of Diamondback. (Drury Decl., Ex. 1, ¶ 6, Exh. 4, Appx. 004).

       36.    On May 25, 2018, Drury cut off negotiations with Company B because of

the perceived trusted relationship with Ga. Martin and Ga. Martin’s renewed interest in

acquisition for almost the same amount Diamondback was discussing with Company B.

       37.    As part of the new opening offer to Diamondback, Ga. Martin and R-P also

proposed an amendment to the patent license agreement that included a Right of First

Refusal (“ROFR”), which Ga. Martin stated that he needed to secure the needed funding



ORIGINAL COMPLAINT - 19
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 20 of 60 PageID 20



for retooling and expansion of R-P’s manufacturing capabilities in its Mexico

manufacturing facility.

       38.    The amendment also purported to expand the license grant, changing the

definition of “Licensed Products” from “bridge plugs” to “electric wireline setting tool.”

(Amended Patent License, Exh. 6, Appx. 232).

       39.    The Amended Patent Agreement, that includes the expanded definition of

“Licensed Products” and the ROFR, does not recite any consideration for the amendment.

       40.    In fact, Ga. Martin presented the Amended Patent Agreement to Drury at a

lunch on or about May 28, 2018, and actually discouraged him from seeking legal counsel,

stating words to the effect of “your lawyers will just mess this up,” and encouraging Drury

to sign it on the spot, with no review by Diamondback’s legal counsel.

       41.    Once R-P obtained Diamondback’s execution of the Amended Patent

Agreement, on May 30, 2018, Ga. Martin continued to discuss the acquisition of

Diamondback with Drury.

       42.    On June 13, 2018, Ga. Martin sent Drury a first draft of the LOI, which for

the first time listed NCSM, a direct subsidiary of NCS M-H (a publicly traded company,

NASDAQ: NDSM), as the real party in interest to any transaction. (Draft “Project ‘Power’

Term Sheet (“LOI”), June 13, 2018, Exh. 7, Appx. 236 – 39). Ga. Martin explained to

Drury when the LOI was delivered, that Defendant RJ Machine Company, Inc. (“RJM”)

was his company, and was 50% owner of R-P, and NCS M-H owned the other 50% of R-

P. This was the first time that Ga. Martin, Gr. Martin, or R-P disclosed any relationship

between R-P and NCS M-H or NCSM.

ORIGINAL COMPLAINT - 20
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 21 of 60 PageID 21



       43.    After a single round of edits, Gr. Martin, general manager of R-P, sent an

edited copy of the LOI to Drury for execution.

       44.    Despite concealing NCS M-H’s role in the proposed acquisition of

Diamondback, NCSM and R-P continued to pursue the acquisition, so ultimately Drury

signed the LOI on behalf of Diamondback, on June 27, 2018. (Executed LOI, June 27,

2018, Exh. 21, Appx. 274 – 79).

       45.    Diamondback agreed to continue acquisition discussions because of the

relationship of trust and the confidence that Ga. Martin had cultivated regarding the

potential success of R-P’s acquisition and subsequent distribution of Diamondback’s

patented products with Diamondback’s power charges and igniters. Additionally, Drury

had yet to discovery the significant airworthiness issues of the Learjet 60 that Ga. Martin

had sold to Drury. Additionally, Ga. Martin continued to assure Drury that the fact that

NCS M-H was involved did not have any effect on the success of closing the deal.

       46.    Shortly after the LOI was signed, on or about July 5, 2018, Diamondback set

up a secure data room that included most of Diamondback’s technical, financial, and sales

data so that NCS M-H could conduct due diligence to complete the acquisition of

Diamondback. (Project Power Session Log, Exh. 22, Appx. 280 – 81).

       47.    None of the information regarding Diamondback’s technical specifications

for products, including diamondback’s charge formula, igniter technology, automated

charge manufacturers, single run setting tool technology manufacturing specifications,

testing data, customer data, customer identity, sales volume, pricing, or sales contacts

information was or is publicly available, as evidenced by the need for a secure data room

ORIGINAL COMPLAINT - 21
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 22 of 60 PageID 22



to provide Defendant NCS M-H and its affiliates, and representatives, including all named

defendants in this lawsuit (excepting T. Baker and J. Baker) with access for the purposes

of due diligence surrounding the acquisition.

       48.    On July 25, 2018, Diamondback and NCS M-H entered another

Confidentiality Agreement (Project Power Confidentiality Agreement, July 25, 2018, Exh.

8, Appx. 240 – 45), which specifically named Defendants R-P and NCSM as “subsidiaries”

to be bound by the provisions of that agreement. This additional confidentiality agreement

did not supersede the Patent License Agreement confidentiality clause.. (Exh. 4, ¶ 8.1,

Appx. 032 – 33).

       49.    Throughout the period of time between February 16, 2018 and July 25, 2018,

the Patent Agreement prohibited the use of Diamondback’s confidential information and

trade secrets for any purpose other than the purpose of the Patent Agreement, which was

to make, have made, use, sell, offer to sell, import, and export Licensed Products.

       50.    Diamondback’s information in the secure data room was under

confidentiality agreement either by the Patent Agreement and/or the Confidentiality

Agreement at all times from February 16, 2018 through the present.

       51.    Neither Ernst & Young, nor Baker Botts, the two entities NCS M-H listed as

their accounting and legal teams for the acquisition, ever contacted Diamondback for

materials related to the acquisition, further indicating that Defendants proposed the LOI

with fraudulent intent, to access Diamondback’s trade secrets. In fact, between Ernst &

Young and Baker Botts, the two companies spent only a combined sixteen (16) minutes in

the secure data room. (Session Log, Exh. 22, Appx. 281).

ORIGINAL COMPLAINT - 22
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 23 of 60 PageID 23



       52.    NCS M-H and its affiliates never intended to follow through with the

acquisition of Diamondback.

       53.    Rather, Ga. Martin, Nipper, and other representatives of NCS M-H, NCSM,

and R-P continually questioned Drury regarding his largest customers, sales volume,

pricing, sales tactics, contacts, overhead, and technical information regarding power

charges, igniters, and setting tools, none of which was publicly available.

       54.    On or about August 3, 2018, after NCS M-H’s representatives had access the

secure data room, Nipper approached Drury to tell him that NCS M-H and NCSM intended

to meet Company A (Diamondback’s largest customer) on August 6, 2018, ostensibly

related to due diligence.

       55.    Drury refused to allow the meeting, because Nipper proposed to conduct the

meeting without Drury or a Diamondback representative.

       56.    On August 10, 2018, Drury met with Company A’s representatives in person.

At the meeting, Company A confirmed that NCS M-H and NCSM had been in contact with

some of Company A’s representatives for the purpose of negotiating an exclusive contract

whereby NCSM would, upon information and belief, supply power charges, setting tools,

and igniters to Company A, to the exclusion of Diamondback.

       57.    Upon information and belief, from August 10, 2018 until approximately mid-

September 2018, defendants NCS M-H, NCSM, and R-P continued to attempt to negotiate

with Company A in an effort to negotiate an exclusive distribution agreement in which

Diamondback would be excluded.



ORIGINAL COMPLAINT - 23
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 24 of 60 PageID 24



       58.    From July 26, 2018, until Defendants NCS M-H and its affiliates (including

NCSM and R-P) had access to Diamondback’s trade secrets, that Ga. Martin also admitted

to having paid six weeks of T. Baker’s salary, including going as far as adding T. Baker to

his company health insurance plan.

       59.    Having effectively raided Diamondback’s proprietary information through

the guise of acquisition, on September 10, 2018, informed Diamondback that it was no

longer pursuing the acquisition. (Letter to Ryan Hummer, August 29, 2018, Exh. 10, Appx.

249 – 50).

       60.    NCS M-H did not disclose the complete relationship to between NCS M-H,

NCSM, Ga. Martin, and R-P until June 2018. (Amended and Restated Company

Agreement of Repeat Precision, LLC, February 1, 2017, (“R-P Company Agreement”)

Exh. 23, Appx. 282 – 332).

       61.    Upon information and belief, Ga. Martin was also paying T. Baker for

Diamondback’s proprietary information regarding Diamondback’s setting tool, igniter, and

power charge technology.

       62.    In July 2018, Drury became aware that T. Baker had begun Kingdom

Downhole Tools, and is planning to enter the market as a competitor using the technology

and materials stolen from Diamondback.         (Kingdom Downhole Tools Request for

Financing (“Prospectus”), [undated], Exh. 24, Appx. 333 – 59 (filed under seal)). In fact,

Kingdom Downhole Tools LLC was formed on June 18, 2018, with filing number

803046167, listing both Justice Baker and Trea Baker as Managing Members. (Kingdom

Downhole Tools, LLC Certificate of Formation, June 18, 2018, Exh. 25, Appx. 360 - 62).

ORIGINAL COMPLAINT - 24
      Case 4:18-cv-00902-A Document 1 Filed 11/02/18         Page 25 of 60 PageID 25



         63.   In this document, T. Baker seeks financing for his company, which states that

Kingdom Downhole Tools intends to enter the market in each of the areas that

Diamondback is an established market presence, in direct competition with Diamondback.




Id.

         64.   On September 11, 2018, Nipper informed Drury that NCSM was willing to

terminate the ROFR, apparently believing that with the R-P exclusive patent license and

an exclusive distribution deal with Company A, Defendant NCSM and NCS M-H had

effectively usurped Diamondback’s market value by conning Drury to grant the exclusive

Patent Agreement and entering into the disingenuous LOI to acquire Diamondback. (Exh.

12, Appx. 259).

         65.   Later, on September 26, 2018, Ori Lev, an NCSM employee confirmed to

counsel for Diamondback that NCSM would terminate the ROFR, but refused to revisit the


ORIGINAL COMPLAINT - 25
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 26 of 60 PageID 26



other terms of the Patent Agreement. (Email from Ori Lev to Todd Blumenfeld, Sept. 26,

2018, Exh. 26, Appx. 363 – 65).

       66.    Once Company A realized that NCSM, NCS M-H, and R-P were going

behind Diamondback’s back in attempting to negotiate with Company A, Company A

refused to continue to negotiate with Defendants. Subsequently, on October 4, 2018, Ga.

Martin informed Drury that Defendants “owned Diamondback’s IP,” and refused to amend

the Amended Patent Agreement to remove the ROFR.

IV. SUMMARY OF BACKGROUND FACTS

       67.    Based on the foregoing, it is clear that Defendant R-P, together with its

members RJ Machine company, Inc., and NCS M-H, and its managers Ga. Martin and Gr.

Martin, sought to defraud Diamondback from the initial discovery that Diamondback

owned patented technology related to disposable setting tool technology.

             a. Gary Martin, Grant Martin, and R-P

       68.    Upon information and belief, Ga. Martin used terminated employees T.

Baker and J. Baker to obtain Diamondback’s proprietary trade secret information.

       69.    Other than the initial meeting with Diamondback during which Ga. Martin

stated that R-P had begun development of a single-run setting tool, R-P has never shown

that it had performed any research and development on single-run setting tools.

       70.    Defendants Ga. Martin (by himself and through RJM), Gr. Martin, and R-P

(collectively, the “R-P Defendants”) orchestrated a scenario by which Diamondback was

led to believe he was being courted for acquisition by R-P, when in fact it was a publicly

traded company (NCS M-H) that was behind the acquisition.

ORIGINAL COMPLAINT - 26
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18              Page 27 of 60 PageID 27



       71.    Upon information and belief, Ga. Martin and Nipper constructed the ruse of

acquisition to obtain the rights to Diamondback’s ’035 Patent.

       72.    The deception continued after the original Patent Agreement, with Ga.

Martin seeking to expand the definition of “Licensed Products” to include all wireline

setting tools, rather than just “bridge plugs,” all while maintaining the guise of acquisition.

This amendment, made without any consideration to Diamondback, was entered into, upon

information and belief, to allow Defendants to sell setting tools with non-Diamondback

charges and igniters, which was the entire purpose of the original deal with R-P.

       73.    Meanwhile, Ga. Martin built further on the trusting relationship he had

developed with Drury by convincing Drury to purchase a plane that was not airworthy,

much less in “tip top” shape.

       74.    After Diamondback terminated T. Baker and J. Baker, Ga. Martin sought to

pay T. Baker for the proprietary information that T. Baker and J. Baker stole from

Diamondback in the wake of T. Baker’s departure, and that T. Baker and J. Baker were

and are attempting to use to compete directly with Diamondback.

       75.    Ga. Martin effectively concealed the fact that he was, in fact, an agent

working on behalf of NCS M-H the entire time.

       76.    Once NCS M-H, NCSM, and the R-P Defendants had effectively raided the

trade secret coffers of Diamondback, believing his corporate raid was complete, he

completely turned on Drury and Diamondback, telling Drury that he “owned”

Diamondback’s technology.



ORIGINAL COMPLAINT - 27
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 28 of 60 PageID 28



       77.    Gr. Martin is the general manager of R-P, and as such, orchestrated the

signing and made representations regarding the Patent Agreement and Amended Patent

Agreement, as well as the acquisition, that he knew to be false.

       78.    Gr. Martin worked with Ga. Martin to secure the data from Diamondback

regarding Company A and Diamondback’s other customers, so that once NCS M-H,

NCSM, and R-P had acquired the exclusive license, as well as Diamondback’s proprietary

sales, financial, and technical data, Diamondback was no longer needed, and publicly

traded NCS M-H could pursue new markets without public disclosure. Ga. Martin, Gr.

Martin, and R-P were willing and complicit partners in this scheme to destroy

Diamondback to Defendants’ benefit.

       b.     NCS M-H, NCSM, and Robert Nipper

       79.    At all times from the first contact by Ga. Martin, Defendants NCS M-H,

NCSM, and Nipper (collectively the “NCS Defendants”) were involved in this scheme to

defraud Diamondback by using the R-P Defendants as front men to obtain the exclusive

patent license, at which point Diamondback was so far down the road of acquisition it had

no choice but to cooperate with the NCS Defendants.

       80.    Yet the NCS Defendants never intended to acquire Diamondback, as

evidenced by the fact that neither Ersnt & Young nor Baker Botts ever so much as contacted

Diamondback, and accessed the Secure Data Room for no more than sixteen minutes

combined.

       81.    The facts as a whole demonstrate that the NCS Defendants and R-P

Defendants worked in concert at every step to:

ORIGINAL COMPLAINT - 28
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 29 of 60 PageID 29



             1) Obtain the exclusive license agreement;

             2) Expand the exclusive license agreement to exclude the requirement of using

                Diamondback’s power charges and igniters;

             3) Under the ruse of acquisition, obtain Diamondback’s technical specifications

                for manufacture, sale, and distribution of the licensed technology; then

             4) Unceremoniously cast Diamondback aside once all of Diamondback’s useful

                technology and trade secrets were in the NCS Defendants’ possession.

       82.      The NCS Defendants’ intent in its entire relationship with Diamondback has

been to take all information and trade secrets of value and to supplant Diamondback in the

marketplace, through nothing more than deception and fraud.

       c.       Kingdom, T. Baker and J. Baker

       83.      After their respective termination from Diamondback, T. Baker and J. Baker

undertook a concerted scheme to steal Diamondback’s trade secrets, steal Diamondback’s

highly confidential information, and use that information to compete directly against

Diamondback.

       84.      In furtherance of their plan, J. Baker and T. Baker formed Kingdom, and only

ten days after J. Baker’s termination, had used information stolen from Diamondback to

put together their prospectus document. (Exh. 24, Appx. 359 (showing the creation date

of 4/22/18)).

       85.      The fact that Defendants T. Baker and J. Baker stole Diamondback’s trade

secrets and highly confidential information cannot be disputed based on J. Baker’s



ORIGINAL COMPLAINT - 29
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 30 of 60 PageID 30



admission that he stole Diamondback’s trade secrets and sent them to T. Baker, resulting

in misappropriation by both T. Baker and J. Baker.

       86.    The fact that Kingdom misappropriated Diamondback’s trade secrets and

highly confidential information cannot be disputed because of the nature of the information

contained in the prospectus document.

       87.    Further, T. Baker’s deception and malfeasance goes further, because soon

after he left Diamondback with Diamondback’s trade secrets and highly confidential

information, he accepted employment by Defendant Ga. Martin, where he was employed

as a “consultant.”

       88.    Upon information and belief, Kingdom, T. Baker, and/or J. Baker disclosed

Diamondback’s trade secrets and highly confidential information to at least Ga. Martin, if

not all of Gr. Martin, Nipper, R-P, and the NCS Defendants, by virtue of T. Baker’s

“consulting” work.

    CLAIM I – THE R-P DEFENDANTS’ MISAPPROPRIATION OF TRADE
                 SECRETS UNDER 18 U.S.C. § 1836, et seq.

       89.    The allegations set forth in paragraphs 1 – 88 and the Summary of Action are

incorporated herein.

       90.    Ga. Martin, RJM, Gr. Martin, and R-P obtained access to Diamondback’s

trade secrets through false pretenses of the Patent Agreement and the Letter of Intent by

NCS M-H, which Defendants led Diamondback to believe were in furtherance of

Defendants’ efforts to acquire Diamondback.




ORIGINAL COMPLAINT - 30
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 31 of 60 PageID 31



       91.    Plaintiff’s trade secrets include the proprietary technical, sales, and financial

information that Diamondback uses to build and sell its products in the marketplace.

       92.    Plaintiff’s trade secrets explicitly include Plaintiff’s compilations of client

information, including, but not limited to, data regarding Diamondback’s sales history

(both as a whole and to individual customers), Diamondback’s sales of individual products,

Diamondback’s technical product specifications, including tolerances, manufacturing data,

charge formula, investment history, data regarding past investment performance, data

regarding Plaintiff’s clients’ investments, including the ability of clients to invest,

Plaintiff’s methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3)

among others.

       93.    Plaintiff has taken reasonable measures to protect the secrecy of its trade

secrets, including, but not limited to, limiting access to financial information, technical

specifications for the manufacture of Diamondback’s products, sales volume and

information, and the formula for Diamondback’s power charge. Access was limited for

each of the above categories to the officers of the company and selected employees in each

area of the business that had a “need to know.” Diamondback’s measures surpassed

“reasonable,” in fact, as evidenced by the establishment of the secure data room, which

prohibited any download or electronic copying of the information contained therein.

Officers of Diamondback and the select employees with a “need to know” had to sign hard-

copy information in- and out- of locked files, and could only access the proprietary

information with their own specific passwords. Additionally, Diamondback maintains the

trade secrets, including, but not limited to, the power charge formula, in a secure share file

ORIGINAL COMPLAINT - 31
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 32 of 60 PageID 32



with access restricted to officers of the company and specific individuals with a “need to

know.” The power charge formula is also kept in what Diamondback refers to as the

“Sacred Book,” which is kept in the Vice President of Accounting’s locked office.

       94.      Plaintiff is the owner of the trade secrets now in the possession of the R-P

Defendants, as the term “owner” is defined in 18 U.S.C. § 1839(4).

       95.      The information in the R-P Defendants’ possession as described herein

derives independent economic value, both actual and potential, from not being generally

known to, and not readily ascertainable through proper means by, another person who can

obtain economic value from the disclosure or use of the information, pursuant to 18 U.S.C.

§ 1839(3)(B).

       96.      The R-P Defendants misappropriated Plaintiff’s trade secrets, at least

because the R-P Defendants used the trade secrets of Diamondback without any consent –

express or implied – and the Diamondback trade secrets were acquired under circumstances

giving rise to a duty to maintain the secrecy of the trade secrets and limit the use of the

trade secrets, and, in the case of information obtained from T. Baker, was derived from or

through a person who owed a duty to Diamondback to maintain the secrecy of the trade

secrets and limit the use of the trade secrets.

       97.      The R-P Defendants remain in possession of Diamondback’s trade secrets,

and are attempting to use them in a way that is harmful to Diamondback and for the

financial gain of the R-P Defendants.

       98.      The R-P Defendants acquired Plaintiff’s trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

ORIGINAL COMPLAINT - 32
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 33 of 60 PageID 33



of Plaintiff’s trade secrets. The R-P Defendants breached their duty under the July 25,

2018, Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement

at least by their use of the trade secrets to contact Company A – Diamondback’s largest

customer – to attempt to enter into an exclusive distribution agreement with Company A

to the exclusion of Diamondback. This unauthorized contact was a use of Diamondback’s

trade secrets that was not authorized under either the Patent Agreement or the July 25,

2018, Confidentiality Agreement, because the trade secrets misappropriated were not

necessary to practice the license.

       99.    The R-P Defendants also, upon information and belief, misappropriated

Plaintiff’s trade secrets by paying T. Baker for information about Diamondback products

and trade secret technology and information after T. Baker’s termination from

Diamondback, because the trade secrets were obtained from a person (T. Baker) who either

used improper means to acquire the trade secret, or owed a duty to the person

(Diamondback) seeking relief to maintain the secrecy of the trade secrets or limit the use

of the trade secrets or both.

       100.   Plaintiff has been harmed by the R-P Defendants’ misappropriation of

Plaintiff’s trade secrets, and, pursuant to law, is entitled to both monetary and injunctive

relief, including damages for actual loss by Plaintiff and damages – including disgorgement

– for unjust enrichment caused by the misappropriation that is not included in a claim for

actual loss, or at a minimum, a reasonable royalty for the R-P Defendants’

misappropriation.



ORIGINAL COMPLAINT - 33
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 34 of 60 PageID 34



       101.   The R-P Defendants’ misappropriation of Plaintiff’s trade secrets was willful

and malicious. To the extent that the other Defendants have acted jointly and in concert

with the R-P Defendants, they too are liable for misappropriation of trade secrets.

       CLAIM II – MISAPPROPRIATION OF TRADE SECRETS AGAINST
         THE NCS DEFENDANTS UNDER 18 U.S.C. § 1836, et seq.
       102.   The allegations set forth in paragraphs 1 – 101 and the Summary of Action

are incorporated herein.

       103.   The NCS Defendants obtained access to Diamondback’s trade secrets

through false pretenses of pretending to be in pursuit of acquiring Diamondback, a ruse

perpetrated by entering into the Patent Agreement and the Letter of Intent by NCS M-H to

acquire Diamondback. Upon information and belief, the NCS Defendants were fully aware

of Ga. Martin’s and the other R-P Defendants’ efforts from the earliest contact that R-P

made with Diamondback.

       104.   Plaintiff’s trade secrets include the proprietary technical, sales, and financial

information that Diamondback uses to build and sell its products in the marketplace.

       105.   Plaintiff’s trade secrets explicitly include Plaintiff’s compilations of client

information, including, but not limited to, data regarding Diamondback’s sales history

(both as a whole and to individual customers), Diamondback’s sales of individual products,

Diamondback’s technical product specifications, including tolerances, manufacturing data,

charge formula, investment history, data regarding past investment performance, data

regarding Plaintiff’s clients’ investments, including the ability of clients to invest, in




ORIGINAL COMPLAINT - 34
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 35 of 60 PageID 35



Plaintiff’s methods, techniques, processes, and procedures pursuant to 18 U.S.C. § 1839(3)

among others.

       106.   Plaintiff has taken reasonable measures to protect the secrecy of its trade

secrets, including, but not limited to, limiting access to financial information, technical

specifications for the manufacture of Diamondback’s products, sales volume and

information, and the formula for Diamondback’s power charge. Access was limited for

each of the above categories to the officers of the company and selected employees in each

area of the business that had a “need to know.” Diamondback’s measures surpassed

“reasonable,” in fact, as evidenced by the establishment of the secure data room, which

prohibited any download or electronic copying of the information contained therein.

Officers of Diamondback and the select employees with a “need to know” had to sign hard-

copy information in- and out- of locked files, and could only access the proprietary

information with their own specific passwords. Additionally, the trade secrets, including

the power charge formula, are kept in a secure share file with access restricted to officers

of the company and specific individuals with a “need to know.” The power charge formula

is also kept in what Diamondback refers to as the “Sacred Book,” which is kept in the Vice

President of Accounting’s locked office.

       107.   Plaintiff is the owner of the trade secrets in the possession of the NCS

Defendants, as the term “owner” is defined in 18 U.S.C. § 1839(4).

       108.   The information in the NCS Defendants’ possession as described herein

derives independent economic value, both actual and potential, from not being generally

known to, and not readily ascertainable through proper means by, another person who can

ORIGINAL COMPLAINT - 35
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 36 of 60 PageID 36



obtain economic value from the disclosure or use of the information, pursuant to 18 U.S.C.

§ 1839(3)(B).

       109.     The NCS Defendants misappropriated Plaintiff’s trade secrets, at least

because the NCS Defendants used the trade secrets of Diamondback without any consent

– express or implied – and the Diamondback trade secrets were acquired under

circumstances giving rise to a duty to maintain the secrecy of the trade secrets and limit the

use of the trade secrets, and, in the case of information obtained from T. Baker, was derived

from or through a person who owed a duty to Diamondback to maintain the secrecy of the

trade secrets and limit the use of the trade secrets.

       110.     The NCS Defendants, upon information and belief, remain in possession of

Diamondback’s trade secrets, and are attempting to use them in a way that is harmful to

Diamondback and for the NCS Defendants’ personal financial gain.

       111.     The NCS Defendants acquired Plaintiff’s trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

of Plaintiff’s trade secrets. The NCS Defendants breached their duty under the July 25,

2018, Confidentiality Agreement and the Confidentiality Clause of the Patent Agreement

at least by their use of the trade secret to contact Company A – Diamondback’s largest

customer – to attempt to enter into an exclusive distribution agreement with Company A

to the exclusion of Diamondback. This unauthorized contact was a use of Diamondback’s

trade secrets that was not authorized under either the Patent Agreement or the July 25,

2018, Confidentiality Agreement, and was therefore prohibited by both agreements.



ORIGINAL COMPLAINT - 36
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18                   Page 37 of 60 PageID 37



       112.    The NCS Defendants also, upon information and belief, misappropriated

Plaintiff’s trade secrets by obtaining the trade secrets obtained by one or more of the R-P

Defendants through the R-P Defendants paying T. Baker for information about

Diamondback products after T. Baker’s termination from Diamondback, because the trade

secrets were obtained from a person (T. Baker) who either used improper means to acquire

the trade secrets, or owed a duty to the person (Diamondback) seeking relief to maintain

the secrecy of the trade secrets or limit the use of the trade secret or both.

       113.    Plaintiff has been harmed by the NCS Defendants’ misappropriation of

Plaintiff’s trade secrets, and pursuant to law, is entitled both monetary and injunctive relief,

including damages for actual loss by Plaintiff and damages for unjust enrichment –

including disgorgement – caused by the misappropriation that is not included in a claim for

actual loss, or at a minimum, a reasonable royalty for the NCS Defendants’

misappropriation.

       114.    The R-P Defendants’ misappropriation of Plaintiff’s trade secrets was willful

and malicious. To the extent that the other Defendants have acted jointly and in concert

with the R-P Defendants, they too are liable for misappropriation of trade secrets.

                       CLAIM III – FRAUD BY THE R-P DEFENDANTS

       115.    The allegations set forth in paragraphs 1 – 114 and the Summary of Action

are incorporated herein.

       116.    The R-P Defendants represented to Plaintiff that Defendants had the ability to

purchase Plaintiff and all of its assets, including Plaintiff’s trade secret setting tool technology.




ORIGINAL COMPLAINT - 37
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18                  Page 38 of 60 PageID 38



        117.    The R-P Defendants knew that Plaintiff would be unwilling to disclose its trade

secret information unless it believed that Defendants were honest, good-faith potential purchasers

of Plaintiff and its assets.

        118.    The R-P Defendants falsely represented to Plaintiff that they intended to purchase

Plaintiff in order to induce Plaintiff to enter into the Amended Patent Agreement first, and then

disclose its trade secret as described above in Claim I. This information was material to Plaintiff

because Plaintiff would not have entered into the Amended Patent Agreement or disclosed its sales,

financial information, or technology to Defendants except to demonstrate its value in the

marketplace. But for its belief that the R-P Defendants were evaluating Plaintiff with the intention

of purchasing the entire company as a going concern, Plaintiff would not have disclosed its

valuable confidential information to Defendants.

        119.    Defendants’ representation of its ability to purchase Plaintiff was a false statement

merely designed to induce Plaintiff to disclose its valuable information. Defendant was, in fact,

either not willing or not able to close on the purchase of Plaintiff because Defendants are an

affiliate of NCS Multistage Holdings, Inc., a publicly traded company, and could therefore not

acquire Plaintiffs on the timeline represented or without additional hurdles.

        120.    The R-P Defendants made these false representations knowing them to be false and

without any intention to perform as promised.

        121.    Because of the R-P Defendants’ fraud, Plaintiff has been injured in an

amount of at least $100,000,000.00, and likely much more.

        122.    Furthermore, Plaintiff’s injury resulted from Defendants’ actual fraud, gross

negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil Practice &

Remedies Code Section 41.003(a). Moreover, Defendant violated Texas Business & Commerce


ORIGINAL COMPLAINT - 38
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18                   Page 39 of 60 PageID 39



Code Section 27.01 with actual awareness of the falsity of Defendant’s representations, which is

an additional basis for Plaintiff’s recovery of exemplary damages. Accordingly, Plaintiff seeks to

recover exemplary damages for Defendants’ actual fraud and malice.

                        CLAIM IV – FRAUD BY THE NCS DEFENDANTS

        123.    The allegations set forth in paragraphs 1 – 122 and the Summary of Action

are incorporated herein.

        124.    The NCS Defendants represented to Plaintiff that Defendants had the ability to

purchase Plaintiff and all of its assets.

        125.    The NCS Defendants knew that Plaintiff would be unwilling to disclose its trade

secret information unless it believed that Defendants were honest, good-faith potential purchasers

of Plaintiff and its assets.

        126.    The NCS Defendants falsely represented to Plaintiff that they intended to purchase

Plaintiff in order to induce Plaintiff to disclose its trade secret as described above in Claim II. This

information was material to Plaintiff because Plaintiff would not have disclosed its sales, financial

information, or technology to Defendants except to demonstrate the information’s value in the

marketplace. But for its belief that the NCS Defendants were evaluating Plaintiff with the intention

of purchasing the entire company as a going concern, Plaintiff would not have disclosed its

valuable confidential information to the NCS Defendants.

        127.    Defendants’ representation of its ability to purchase Plaintiff was a false statement

merely designed to induce Plaintiff to disclose its valuable information. The NCS Defendants

were, in fact, either not willing or not able to close on the purchase of Plaintiff and have yet to

demonstrate that they had the approval for such a large acquisition by either their board of




ORIGINAL COMPLAINT - 39
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18               Page 40 of 60 PageID 40



directors, their shareholders, or both, and could therefore not acquire Plaintiffs on the timeline

represented or without additional hurdles, if at all.

       128.    The NCS Defendants made these false representations knowing them to be false

and without any intention to perform as promised.

       129.    Upon information and belief, the NCS Defendants used the R-P Defendants,

none of whom are publicly traded, as their agent to skirt one or more securities laws

regarding acquisitions of other companies.

       130.    Because of the R-P Defendants’ fraud, Plaintiff has been injured in an

amount of at least $100,000,000.00, and likely much more.

       131.    Furthermore, Plaintiff’s injury resulted from Defendants’ actual fraud, gross

negligence, or malice, which entitles Plaintiff to exemplary damages under Texas Civil Practice &

Remedies Code Section 41.003(a). Moreover, Defendant violated Texas Business & Commerce

Code Section 27.01 with actual awareness of the falsity of Defendant’s representations, which is

an additional basis for Plaintiff’s recovery of exemplary damages. Accordingly, Plaintiff seeks to

recover exemplary damages for Defendants’ actual fraud and malice.

 CLAIM V – FRAUDULENT INDUCEMENT RELATED TO THE PATENT LICENSE

       132.    The allegations set forth in paragraphs 1 – 131 and the Summary of Action

are incorporated herein.

       133.    Defendant Ga. Martin, operating on behalf of the R-P Defendants and the

NCS Defendants, represented to Diamondback that Ga. Martin owned R-P. Then, on

March 9, 2018, Ga. Martin, via text message, informed Drury that “Robert [Nipper] owns

the other half of the repeat company.” (Exh. 5, Appx. 073 – 74).



ORIGINAL COMPLAINT - 40
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 41 of 60 PageID 41



       134.   This misrepresentation of the actual ownership of R-P was material because

Drury would have never entered into a patent license with R-P had he known that R-P was

not only not owned by Ga. Martin and Nipper at all, but that, in fact, NCS M-H—a publicly

traded company backed by an international fund—owned fifty percent (50%) of R-P and

controlled the company by virtue of holding two of three seats on R-P’s board of directors.

       135.   The representations by Ga. Martin that Ga. Martin and Nipper each owned

fifty percent (50%) of R-P were false, because the Amended and Restated Company

Agreement of R-P shows that NCS M-H, as opposed to Nipper, owns 50% of R-P.

       136.   Ga. Martin knew when he made the statement regarding Nipper’s personal

ownership that the statement was false.

       137.   Ga. Martin made the representation with the intent that Drury act on the

representation, because Ga. Martin knew that Drury was very selective about the persons

and/or businesses with whom he did business, and he wanted Drury to believe that he was

merely transacting with a friend, as opposed to a publicly traded company.

       138.   Drury and Diamondback relied on the representation by entering into the

Patent License with R-P.

       139.   Drury’s reliance on the representation caused Diamondback injury because

it entered Diamondback into a purportedly binding agreement that granted the exclusive

rights related to the ’035 Patent to a company that Drury did not know was in control of R-

P, to wit, NCS Multistage Holdings, Inc.




ORIGINAL COMPLAINT - 41
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 42 of 60 PageID 42



CLAIM VI – FRAUDULENT INDUCEMENT RELATED TO THE AMENDED PATENT
                            LICENSE

       140.   The allegations set forth in paragraphs 1 – 139 and the Summary of Action

are incorporated herein.

       141.   After Diamondback and R-P entered into the Patent License, Defendant Ga.

Martin, operating on behalf of the R-P Defendants and the NCS Defendants, represented

to Diamondback that R-P needed to amend the Patent License to broaden the definition of

“Licensed Products” from “bridge plugs” to “electric wireline setting tools” and to include

a “Right of First Refusal” in the Patent License.        Ga. Martin represented that the

amendment was needed because R-P intended to acquire Diamondback, so R-P needed the

ability to match any terms proffered by a third party.

       142.   This representation that R-P intended to acquire Diamondback was material

because Drury would have never agreed to the Amended Patent License with R-P had he

known that R-P did not have the ability to acquire Diamondback due to its control by a

publicly traded company (Defendant NCS M-H), or that neither the R-P Defendants nor

the NCS Defendants had any genuine interest in acquiring Diamondback at all.

       143.   The representations by Ga. Martin that R-P intended to acquire Diamondback

were false, at least because R-P did not have the ability to consummate a transaction to

acquire Diamondback. Per Ga. Martin, NCS M-H would have to be the acquiring entity—

a fact only fully disclosed to Diamondback at the provision of the first draft of the LOI

(June 13, 2018), which was only after the Amended Patent License was executed (May 30,

2018). (Exh. 7, Appx. 232).


ORIGINAL COMPLAINT - 42
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18              Page 43 of 60 PageID 43



       144.   Ga. Martin knew when he made the statement regarding R-P’s acquisition

Diamondback that the representation to that effect was false, and such act represents a false

promise of future performance.

       145.   Ga. Martin made the representation with the intent that Drury act on the

representation, because Ga. Martin wanted to have an exclusive license not only on bridge

plugs, but also on all electric wireline setting tools that would otherwise infringe the claims

of the ’035 Patent.

       146.   Drury and Diamondback relied on the representation by entering into the

Amended Patent License with R-P.

       147.   Drury’s reliance on the representation caused Diamondback injury because

it induced Diamondback to enter into a purportedly binding agreement with R-P that

granted the exclusive rights to R-P and NCS M-H (by virtue of affiliation) that diminish

the value of Diamondback and foreclose Diamondback’s ability to enter into other licenses

with third parties for products within the scope of the claims of the ’035 Patent.

 CLAIM VII – TORTIOUS INTERFERENCE WITH PROSPECTIVE BUSINESS
   RELATIONSHIPS BY THE R-P DEFENDANTS AND NCS DEFENDANTS

       148.   The allegations set forth in paragraphs 1 – 147 and the Summary of Action

are incorporated herein.

       149.   Plaintiff had an ongoing business relationship with Company A.

       150.   Company A was Plaintiff’s largest customer.




ORIGINAL COMPLAINT - 43
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 44 of 60 PageID 44



       151.   The NCS and R-P Defendants were aware, through access to Plaintiff’s trade

secrets as described in the foregoing paragraphs, that Plaintiff had a substantial and

ongoing business relationship with Company A.

       152.   The R-P and NCS Defendants deliberately misled Plaintiff in order to

procure Plaintiff’s trade secrets and use the misappropriated information to attempt to

prospect Company A for business and divert that business away from Plaintiff.

       153.   Defendants’ conduct was independently tortious because it constituted fraud,

and violated the Defend Trade Secrets Act, 18 U.S.C. § 1836, et seq., and the Tex. Bus. &

Comm. Code § 27.01, et seq.

       154.   Defendants’ interference attempted to divert sales that Plaintiff would have

otherwise made, thus causing Plaintiff to suffer actual damages in the form of a damaged

business relationship, loss of value caused by diminished good will.

       155.   Plaintiff further seeks exemplary damages for Defendants’ fraud and actual

malice as it relates to Defendants’ tortious interference between Plaintiff and Company A.

  CLAIM VIII – CIVIL VIOLATION OF THE COMPUTER FRAUD & ABUSE
     ACT 18 U.S.C. § 1030, BY THE R-P DEFENDANTS AND THE NCS
                              DEFENDANTS

       156.   The allegations set forth in paragraphs 1 – 155 and the Summary of Action

are incorporated herein.

       157.   The NCS Defendants, as well as their affiliates and representatives, including

the R-P defendants, exceeded the authorization granted under the July 25, 2018,

Confidentiality Agreement and the Patent Agreement.



ORIGINAL COMPLAINT - 44
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 45 of 60 PageID 45



       158.   The R-P and NCS Defendants were granted access to Plaintiff’s Secure Data

Room, which constitutes a “protected computer,” in a manner that was unauthorized, or

exceeded authorization, or both, by accessing the data with the intention to commit fraud,

and/or the intention to harm Diamondback.

       159.   Despite having authorization for the stated and limited purpose of evaluating

the potential acquisition of Diamondback, the R-P and NCS Defendants, nonetheless,

knowingly accessed the data with the intent to defraud Plaintiff, furthering the fraud by

obtaining valuable customer sales, financial, and technical information, in violation of 18

U.S.C. § 1030.

       160.   Plaintiff has been harmed in an amount exceeding $5,000.00, at least by the

amounts spent on determining what data was accessed, as well as repairing its goodwill

and business relationships damaged by the unauthorized use of the data Defendants

unlawfully obtained.       Plaintiff estimates that the damage caused by Defendants’

unauthorized access of Diamondback’s data for the purpose other than the purpose

contemplated by their being granted access – i.e., the acquisition of Diamondback as a

going concern – is in excess of $25,000.00 in the previous year.

 CLAIM IX – THEFT OF TRADE SECRETS BY DEFENDANTS KINGDOM, T.
         BAKER AND J. BAKER UNDER, 18 U.S.C. § 1836, et seq.

       161.   The allegations set forth in paragraphs 1 – 160 and the Summary of Action

are incorporated herein.

       162.   By virtue of their employment at Diamondback, T. Baker and J. Baker were

subject to Diamondback’s company policies, at least as set forth in the Diamondback


ORIGINAL COMPLAINT - 45
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 46 of 60 PageID 46



Employee Handbook, which listed each of the following as confidential business

information and trade secrets:




(Diamondback Employee Handbook, February 17, 2018, Exh. 27, Appx. 405). Plaintiff’s

trade secrets include the proprietary technical plans, sales, and financial information that

Diamondback uses to build and sell its products in the marketplace.

       163.   As of February 17, 2018, the Diamondback Employee Handbook prohibited

any employee from “copy[ing] or disclos[ing] such information for personal benefit or the

benefit of another without express written consent of Diamondback Industries.” (Id.).

       164.   In addition to the Diamondback Employee Handbook, which identified the

trade secrets of Diamondback, Diamondback took other reasonable measures to secure its

ORIGINAL COMPLAINT - 46
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 47 of 60 PageID 47



trade secrets, including limiting access to file-shares to individuals with password

authorization, limiting access to protected documents to locked rooms and cabinets, and

prohibiting copying of certain highly protected formulas and plans.

       165.   Plaintiff’s trade secrets explicitly include Plaintiff’s compilations of client

information, including, but not limited to, data regarding Diamondback’s sales history

(both as a whole and to individual customers), Diamondback’s sales of individual products,

Diamondback’s technical product specifications, including tolerances, manufacturing data,

charge formula, investment history, data regarding customer history, data regarding

Diamondback’s sales to individual customers, including the purchase history of

Diamondback’s customers, and Plaintiff’s methods, techniques, processes, and procedures

pursuant to 18 U.S.C. § 1839(3) among others.

       166.   Diamondback’s measures were more than “reasonable,” as evidenced by the

establishment of the secure data room, which prohibited any download or electronic

copying of the information contained therein. Officers of Diamondback and the select

employees with a “need to know” had to sign hard-copy information in- and out- of locked

files, and could only access the proprietary information with their own specific passwords.

Additionally, the trade secrets, including the power charge formula, are kept in a secure

share file with access restricted to officers of the company and specific individuals with a

“need to know.” The power charge formula is also kept in what Diamondback refers to as

the “Sacred Book,” which is kept in the Vice President of Accounting’s locked office.

       167.   Plaintiff is the owner of trade secrets misappropriated by Kingdom, T. Baker

and J. Baker, as the term “owner” is defined in 18 U.S.C. § 1839(4).

ORIGINAL COMPLAINT - 47
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 48 of 60 PageID 48



       168.   The information in Kingdom’s, T. Baker’s and J. Baker’s possession as

described herein derives independent economic value, both actual and potential, from not

being generally known to, and not readily ascertainable through proper means by, another

person who can obtain economic value from the disclosure or use of the information,

pursuant to 18 U.S.C. § 1839(3)(B).

       169.   J. Baker misappropriated Plaintiff’s trade secrets, at least by downloading

the trade secrets of Plaintiff onto thumb drives and emailing copies of technical drawings

and plans to the email address of his father, then-terminated employee T. Baker. However,

J. Baker slipped up when he accidently emailed some of the trade secrets he was stealing

to T. Baker’s @diamondbackindustries.com account, thereby alerting Diamondback

personnel to the theft. J. Baker did not have any authorization to email Diamondback’s

proprietary, confidential, and trade secret information to anyone outside of Diamondback.

       170.   Kingdom and T. Baker misappropriated Diamondback’s trade secrets by

obtaining the trade secrets from or through a person (J. Baker) who owed a duty to

Diamondback to maintain the secrecy of the trade secrets and limit use of the trade secrets.

       171.   Upon information and belief, T. Baker accessed and removed

Diamondback’s trade secrets from Diamondback’s premises for an unauthorized purpose

– e.g., to compete directly against Diamondback in the setting tool market, including the

power charge market.

       172.   Kingdom, J. Baker and T. Baker remain in possession of at least some of

Diamondback’s trade secrets, and are attempting to use them in a way that is harmful to

Diamondback and for their personal financial gain.

ORIGINAL COMPLAINT - 48
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 49 of 60 PageID 49



       173.   T. Baker and J. Baker acquired Plaintiff’s trade secrets through theft,

misrepresentation, and based at least upon their breach of their duty to maintain the secrecy

of Plaintiff’s trade secrets. This unauthorized theft was a use of Diamondback’s trade

secrets that was not authorized under the Diamondback Employee Handbook, nor did either

T. Baker or J. Baker have authorization to use Diamondback’s trade secrets outside of

Diamondback.

       174.   On June 18, 2018, T. Baker and J. Baker established Kingdom Downhole

Tools, LLC for the purpose of competing with Diamondback in the power charge, igniter,

and setting tool space. Upon information and belief, Kingdom, T. Baker and J. Baker are

using the information stolen from Diamondback as a basis to compete against

Diamondback with Diamondback’s own information.

       175.   T. Baker also misappropriated Diamondback’s trade secrets by providing

them to the R-P Defendants and/or the NCS Defendants, who, upon information and belief,

misappropriated Plaintiff’s trade secrets by paying T. Baker for information about

Diamondback products, product technology, and customer relationships, after T. Baker’s

termination from Diamondback.

       176.   Plaintiff has been harmed by Kingdom’s, T. Baker’s, and J. Baker’s

misappropriation of Plaintiff’s trade secrets, and pursuant to law, is entitled both monetary

and injunctive relief, including damages for actual loss by Plaintiff and damages for unjust

enrichment – including disgorgement – caused by the misappropriation that is not included

in a claim for actual loss, or at a minimum, a reasonable royalty for the R-P Defendants’

misappropriation.

ORIGINAL COMPLAINT - 49
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 50 of 60 PageID 50



       177.   Kingdom’s, T. Baker’s, and J. Baker’s misappropriation of Plaintiff’s trade

secrets was willful and malicious. To the extent that the other Defendants have acted

jointly and in concert with the other Defendants, they too are liable for misappropriation

of trade secrets.

 CLAIM X – CIVIL VIOLATION OF THE COMPUTER FRAUD & ABUSE ACT
                  18 U.S.C. § 1030, BY JUSTICE BAKER

       178.   The allegations set forth in paragraphs 1 – 177 and the Summary of Action

are incorporated herein.

       179.   Justice Baker exceeded the authorization granted to him by Diamondback to

access and use data contained on Diamondback’s computer network.

       180.   J. Baker was granted access to Plaintiff’s data via a Diamondback protected

computer, a “protected computer,” in a manner that was unauthorized, or exceeded

authorization, or both, by accessing the data with the intention to commit fraud, and/or the

intention to harm Diamondback.

       181.   Despite having authorization for access as a result of his employment by

Diamondback, the J. Baker, nonetheless, knowingly accessed the data with the intent to

defraud Plaintiff, and/or to violate company policies, and furthered the fraud by obtaining

valuable customer sales, financial, and technical information, in violation of 18 U.S.C. §

1030, and then either downloading Plaintiff’s confidential business information onto

thumb drives, and/or forwarding the data to non-Diamondback personnel, to wit, Trea

Baker, J. Baker’s father – a previously terminated Diamondback employee.




ORIGINAL COMPLAINT - 50
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 51 of 60 PageID 51



       182.   Plaintiff has been harmed in an amount exceeding $5,000.00, at least by the

amounts spent on determining what data was accessed, as well as repairing its goodwill

and business relationships damaged by the unauthorized use of the data Defendants

unlawfully obtained. Plaintiff estimates that the damage caused by only accessing the data

for the purpose other than the purpose contemplated by their being granted access – i.e.,

furthering the interests of Diamondback and for the use and benefit of Diamondback – is

in excess of $15,000.00 in the previous year, however, if additional data is uncovered, the

amount of damages could exceed $10,000,000.00 depending on what was downloaded or

to whom the information was sent.

CLAIM XI – BREACH OF THE JULY 25TH CONFIDENTIALITY AGREEMENT

       183.   The allegations set forth in paragraphs 1 – 182 and the Summary of Action

are incorporated herein.

       184.   Defendant NCS M-H entered into the July 25, 2018 Confidentiality

Agreement with Diamondback, which covered NCS M-H’s subsidiaries, including, but not

limited to, NCSM and R-P, as evidenced by the signature of NCS M-H’s Chief Financial

Officer, Ryan Hummer.

       185.   The Confidentiality Agreement restricts NCS M-H and its affiliates’ and

representatives’ use of Diamondback’s information “solely for the purpose of evaluating a

Transaction involving [Diamondback] and [NCS M-H] or [NCS M-H’s] affiliates.”

       186.   NCS M-H breached the Confidentiality Agreement by using Plaintiff’s trade

secret information in direct competition with Plaintiff for its own financial advantage, and

to the exclusion of Plaintiff.

ORIGINAL COMPLAINT - 51
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 52 of 60 PageID 52



       187.    NCS M-H used information related to Diamondback’s largest customer,

Company A, and attempted to obtain an exclusive distribution agreement with Company

A, to the exclusion of Diamondback.

       188.    As a direct and proximate effect of these breaches, Diamondback has been

injured. Plaintiffs therefore seek all remedies to which they may be entitled at law or in

equity, including but not limited to injunctive relief and money damages.

              CLAIM XII – BREACH OF THE PATENT AGREEMENT BY R-P

       189.    The allegations set forth in paragraphs 1 – 188 and the Summary of Action

are incorporated herein.

       190.    Defendant NCS M-H, and/or one of its affiliates, R-P, used the trade secret

information related to Diamondback’s customers in an authorized manner, as described

above with respect to Claim IX.        Because NCS M-H was (although unknown to

Diamondback) an affiliate of R-P, who entered into the Patent Agreement with

Diamondback, the confidentiality clause of the Patent Agreement covers all of the NCS

Defendants and the R-P Defendants.

       191.    NCS M-H’s and/or its affiliates’ use of the information related to Company

A to attempt to establish a business relationship with Company A represents a breach of

the confidentiality clause of the Patent Agreement.

       192.    Clause 8.1 acknowledges that “in connection with this Agreement it will gain

access to confidential Information of the other Party,” where “Confidential Information” is

defined as:



ORIGINAL COMPLAINT - 52
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18            Page 53 of 60 PageID 53




       193.   The confidential information includes “information which is or may be either

applicable to or related in any way to the assets, business or affairs of the Disclosing

Party…,” which includes information related to Company A.

       194.   The confidentiality clause further states that the receiving party (R-P or its

affiliates) agrees not to “use the Disclosing Party’s Confidential Information other than is

strictly necessary to exercise [R-P’s] rights and perform [R-P’s] obligations under this

Agreement.”

       195.   At the time R-P and its affiliates used the trade secrets to approach Company

A, Diamondback had not sold any patented products to Company A (as opposed to other,

non-patented protducts), so nothing regarding Company A, could be conceivably construed

as “strictly necessary to exercise its rights and perform its obligations under the Patent

Agreement.

       196.   As a direct and proximate effect of R-P’s breach, Plaintiffs have been injured.

Plaintiffs therefore seek all remedies to which they may be entitled at law or in equity,

including but not limited to injunctive relief, setting aside the Patent Agreement, and

money damages.
ORIGINAL COMPLAINT - 53
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 54 of 60 PageID 54



        CLAIM XIII - DECLARATORY JUDGMENT THAT THE PATENT
                          AGREEMENT IS VOID

       197.    The allegations set forth in paragraphs 1 – 196 and the Summary of Action

are incorporated herein, specifically the facts of Claim XII regarding R-P’s breach of the

Patent Agreement. Additionally, R-P is fifty percent (50%) owned by NCS M-H, a fact

that was not fully disclosed prior to R-P entering into the Patent License with

Diamondback. Moreover, Ga. Martin, while a Managing Member of R-P, did not have the

authority to enter into the Patent License.

       198.    R-P’s breach of the Patent Agreement is incapable of cure, at least because

it represents a violation of the trust between Diamondback on the one hand, and R-P and

its affiliates on the other hand.

       199.    Under Section 12.2(b) of the Patent Agreement, “Either [Party] may

terminate this Agreement on written notice to other party if the other party materially

breaches this Agreement and such breach: (i) is incapably of cure.”

       200.    Therefore, because (1) R-P breached the Patent Agreement, and such breach

is incapable of cure, (2) Ga. Martin did not have the authority to enter into any agreement

on behalf of R-P, and (3) the nature and extent of NCS M-H’s involvement in R-P was

never disclosed to Diamondback, an actual controversy exists within this Court’s

jurisdiction that necessitates the Court to declare the rights and other legal relations of

Diamondback as related to the Patent Agreement, pursuant to 28 U.S.C. § 2201, including,

without limitation, that Diamondback is entitled to terminate the Patent Agreement.




ORIGINAL COMPLAINT - 54
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 55 of 60 PageID 55



    CLAIM XIV – EMPLOYMENT OF MANIPULATIVE AND DECEPTIVE
    DEVICES IN VIOLATION OF 15 U.S.C. § 78j AND 17 C.F.R. § 240.10b-5

       201.   The allegations set forth in paragraphs 1 – 200 and the Summary of Action

are incorporated herein.

       202.   Defendants made untrue statements and omitted material facts to Drury

beginning with the representation by Ga. Martin that he owned R-P and was authorized to

cause R-P to enter into the Patent License and the Amended Patent License with

Diamondback, that Ga. Martin could personally purchase Diamondback, knowing that he

could not act in any manner that would violate the R-P Company Agreement, and that NCS

M-H was a publicly-traded company that was an owner of and controlled R-P.

       203.   The failure to disclose to Drury that NCS M-H was an owner of and

controlled R-P was a material omission and designed to hide the fact that NCS M-H, a

publicly traded company, was the true party behind the Patent License and the Amended

Patent License.

       204.   NCSM entered into the Letter of Intent to acquire the equity interests of

Diamondback in yet another effort to obscure the ownership interest of R-P by NCS M-H

as a publicly traded company, and to provide Defendants with access to Diamondback’s

trade secrets for purposes that contravened the Patent License, the Amended Patent License

and the Letter of Intent.

       205.   The statements made or omitted by Ga. Martin and NCS M-H were material

because they caused Drury in his capacity as President of Diamondback to rely on them to

the detriment of Diamondback, to wit:


ORIGINAL COMPLAINT - 55
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18          Page 56 of 60 PageID 56



       a.     Agreeing to the Patent License, under false pretense that R-P was seeking to

purchase Diamondback;

       b.     Agreeing to the Amended Patent License, which further expanded the

definition of “Licensed Products” under false pretense that R-P was seeking to purchase

Diamondback;

       c.     Agreeing to the Letter of Intent with NCSM, which allowed Defendants

access to Diamondback’s trade secrets for the purpose of competing with Diamondback

rather than for a proper purpose of evaluating the acquisition of Diamondback.

       206.   But for Defendants’ deliberate and calculated concealment of the

involvement of the NCS Defendants—from the very outset of Ga. Martin’s initial contact

with Diamondback—Diamondback would never have given R-P a license to

Diamondback’s patented setting tool technology, or Diamondback’s trade secrets related

to Diamondbacks setting tool technology.

       207.   Diamondback has been harmed by the material misrepresentations and

omissions made by Defendants under the ruse of acquiring Diamondback’s securities

because Diamondback’s net value has been diminished due to the existence of the Patent

License and the Amended Patent License as well as the fact that Defendants now possess,

and, upon information and belief, are contacting Diamondback’s customers and competing

against Diamondback, using Diamondback’s own trade secrets.

       208.   Defendants’ conduct has caused Diamondback damages in excess of

$100,000,000.00.



ORIGINAL COMPLAINT - 56
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 57 of 60 PageID 57



  CLAIM XV – CONSPIRACY BETWEEN THE BAKER DEFENDANTS AND
                     THE R-P DEFENDANTS

       209.   The allegations set forth in paragraphs 1 – 208 and the Summary of Action

are incorporated herein.

       210.   The R-P Defendants and the Baker Defendants, upon information and belief,

entered into an agreement whereby R-P paid T. Baker as a “consultant.”

       211.   Kingdom Downhole Tool, LLC’s prospectus document (Exh. 24, App. 333

– 59 (filed under seal)), states “we are the chief designer [sic] of the first ever one run

setting tool the market has ever seen. We also have designed and approved for production

the first automation system for Power Charge manufacturing.” The “we” of Kingdom

includes T. Baker and J. Baker, the latter of whom admitted to stealing Diamondback trade

secrets and transmitting them to the former. (See Exh. 25, Appx. 360 – 62 (Kingdom Cert.

of Form)).

       212.   The Kingdom business plan states that it contains “confidential, trade-secret

information,” (Exh. 24, Appx. 333 – 59, passim (filed under seal)), but was created on

April 22, 2018, only ten days from the date of J. Baker’s termination from Diamondback.

It also states that the goal of Kingdom is to bring “[Kingdom’s] expertise in automation of

Power Charge manufacturing and perfecting the one-run tool design to make it more user

friendly.” (Id.). Any “expertise” regarding the automation of power charge manufacturing

or perfecting the one-run tool design necessarily includes the trade secret information of

Diamondback, because all information and knowledge regarding power charge




ORIGINAL COMPLAINT - 57
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18             Page 58 of 60 PageID 58



manufacturing and one-run setting tools was proprietary information owned by

Diamondback.

       213.   Upon information and belief, the “consulting” performed by T. Baker for R-

P constituted the misappropriation of Diamondback’s trade secrets, because the technical

information possessed by T. Baker was Diamondback’s trade secrets.

       214.   Upon information and belief, R-P has used and is using the trade secrets

obtained from T. Baker, J. Baker, and Kingdom to compete with Diamondback.

       215.   Diamondback has been injured by the unlawful overt act of R-P’s

misappropriation and use of Diamondback’s trade secrets that were obtained illegally from

the Baker Defendants under the guise of employing T. Baker as a consultant.

       216.   The unlawful overt act was performed pursuant to, and in furtherance of, the

common scheme of the Baker Defendants and the R-P Defendants to benefit financially to

Diamondback’s detriment.

       217.   The R-P Defendants and the Baker Defendants acted willfully, with malice,

and for the purpose of benefitting financially at Diamondback’s expense.

       218.   Plaintiff is entitled to monetary relief, injunctive relief, and any combination

thereof in law or equity to prevent further harm as a result of the R-P Defendants’ and the

Baker Defendants’ common unlawful overt acts and schemes.

                                         PRAYER

       For the foregoing reasons and circumstances, created wholly by the conduct of

Defendants, Plaintiff respectfully requests that the Court enter judgment against

Defendants for all of the following:

ORIGINAL COMPLAINT - 58
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18           Page 59 of 60 PageID 59



   a) Injunctive relief;

   b) Actual damages;

   c) Exemplary Damages;

   d) Disgorgement;

   e) Prejudgment and post judgment interest;

   f) Costs;

   g) Declaration of breach;

   h) Rescission of the Patent License;

   i) Rescission of the Amended Patent License;

   j) Attorneys’ fees; and/or

   k) Such other relief, both at law and in equity, as the Court deems just and right given

       the nature of Defendants’ actions.




ORIGINAL COMPLAINT - 59
   Case 4:18-cv-00902-A Document 1 Filed 11/02/18    Page 60 of 60 PageID 60



 Dated: November 2, 2018               Respectfully submitted,

                                       /s/ Decker A. Cammack
                                       Decker A. Cammack (Lead Counsel)
                                       Texas Bar No. 24036311
                                       dcammack@whitakerchalk.com

                                       Mack Ed Swindle
                                       Texas Bar No. 19587500
                                       mswindle@whitakerchalk.com

                                       David A. Skeels
                                       Texas Bar No. 24041925
                                       dskeels@whitakerchalk.com

                                       Brian J. Smith
                                       Texas Bar No. 24079353
                                       bsmith@whitakerchalk.com

                                       WHITAKER CHALK SWINDLE
                                         & SCHWARTZ PLLC
                                       301 Commerce Street, Suite 3500
                                       Fort Worth, Texas 76102
                                       Phone: (817) 878-0500
                                       Fax: (817) 878-0501

                                       Counsel for Plaintiff Diamondback Industries,
                                       Inc.




ORIGINAL COMPLAINT - 60
